Citation Nr: 0001104	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.   98-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes or extra-schedular 
entitlement to a pension under the provisions of 38 C.F.R. § 
3.321(b)(2) (1999).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA); in which the RO found that the 
veteran was not entitled to non-service connected pension.


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran served over 90 days in the military during 
the Vietnam War Era.
 
3.  The veteran has post traumatic low back dysfunction which 
is manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.

4.  The veteran's post traumatic low back dysfunction is 
reasonably certain to last throughout the remainder of his 
life.

5.  The veteran's post traumatic low back dysfunction 
prevents him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is permanently and totally disabled for non-
service connected pension purposes. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of a non-service connected pension.

The veteran has submitted evidence that he is not employed, 
and that he suffers from disabilities that he contends 
preclude gainful employment.  Therefore, his claim for 
entitlement to non-service connected pension benefits is 
plausible and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that the 
evidence submitted is adequate to render judgment on the 
veteran's appeal.  This evidence includes a VA examination, 
private medical records, and a Social Security Administration 
decision used to grant him benefits.  Therefore, the Board 
finds that all relevant facts have been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  See Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1999).
There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(Rating Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.340(a), and 4.15 (1999).  This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.

However, a veteran who suffers the permanent loss of one or 
more limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15 (1999).  Permanent and total disability 
evaluations for pension purposes may also be authorized, 
provided other requirements of entitlement are met, for 
congenital, developmental, hereditary, or other familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, even if there is only one such disability, it must 
be ratable at 60 percent or more, and; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim. 38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule, which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation's or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  When utilizing the rating 
schedules, when an unlisted condition is encountered, the VA 
is permitted to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

The record reflects that the veteran served over 90 days in 
the military during the Vietnam War Era from June 1968 to 
June 1970.  Thus, he has met the service criteria for non-
service connected pension.  

The record also shows that the veteran was born in February 
1949.  He completed the twelfth grade.  He has also had 
various post secondary educational experiences. After his 
separation from service he had worked various jobs.  The last 
job the veteran held was at a retail store; he worked as a 
floor maintenance supervisor until he suffered from a back 
injury at work.  The evidence of record indicates that he 
last worked in October 1991.  

The RO has listed the veteran's disabilities as follows: 
right leg and ankle scar, which is service-connected and 
rated as noncompensable; residuals of low back pain, a rash, 
a stomach condition, a hip injury, and residuals of a head 
injury, all of which were previously denied service 
connection on the basis that they were not shown on 
examination and all of which are assigned a noncompensable 
disability evaluation; and post traumatic low back 
dysfunction, which was rated as 20 percent disabling under 
Diagnostic Code 5293.  

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent rating is assigned when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, with little 
intermittent relief.  A 40 percent rating is assigned when 
the disability is severe, recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned when 
the disability is moderate, with recurring attacks.  A 10 
percent rating is assigned for mild disability.  A 
noncompensable rating is assigned when the disability is 
postoperative, cured.

The evidence of record suggests that the veteran should be 
rated as 60 percent for his non-service connected post 
traumatic low back dysfunction disability.  

The evidence of record includes a July 1997 VA examination 
report, which indicated that the veteran has had continued 
treatment for his back.  The veteran during the examination 
complained of constant lower back pain made worse by moving.  
He had pain upon bending or straightening.  He had pain that 
radiated from his lower back into his right leg.  He had 
numbness and tingling of the right foot and leg.  Upon 
examination he complained of pain over the lower lumbar area.  
Straight leg raising was painful for him at 35 degrees on the 
right and 60 degrees on the left.  He displayed in the lumbar 
spine forward flexion at 35 degrees, backward extension at 10 
degrees, lateral flexion and lateral rotation of 40 degrees 
bilaterally.  Neurologically, there was impaired sensation 
over the lateral aspect of the right calf and dorsum of the 
foot.  Patellar reflex was less active on the right.  His 
examination revealed that he had post traumatic low back 
dysfunction with a probable rupture of L5 disk with nerve 
root impingement.  

Private medical records that were of record included a 
medical record from Arthur H. Vincent, M.D., dated in October 
1992 which indicated the veteran had acute strain of the 
lumbosacral spine, lumbar disc disease, possible sciatica, 
incapacitating pain secondary to his back ailments.  Dr. 
Vincent further opined that the veteran was totally disabled 
for gainful employment including sedentary employment because 
of the presence of pain both at rest and during activity.  
Retraining was precluded because of the presence of pain on 
prolonged standing, sitting and walking and also because of 
the failure of the different modalities tried.  

Private medical records also included records from Thomas A. 
Stanner, M.D. from October 1991 to April 1992, that indicated 
the veteran had right lumbar sacral radiculopathy and 
received frequent treatment including epidural blocks.  

The record also included a Social Security Administration 
(SSA) decision that indicated that the veteran is precluded 
by his impairments from doing his past job and there are no 
other jobs which he is capable of performing, which exist in 
significant numbers in the national economy.  Subsequently, 
SSA found the veteran eligible for SSA benefits.

After a review of the evidence, the Board concludes that the 
veteran's post traumatic low back dysfunction should have 
been evaluated as 60 percent disabling instead of 20 percent 
disabling, under Diagnostic Code 5293.  The evidence 
indicates that he has lumbar disc disease, possible sciatica, 
incapacitating pain due to his back condition, radiculopathy 
that has required frequent treatment, and numbness and 
tingling of the right foot and leg.  Additionally, there is 
medical evidence of record that indicates he has pain both at 
rest and activity.  Based on the evidence of record, the 
veteran's back disability is manifested by persistent 
symptoms compatible with persistent sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the disease disc, with little 
intermittent relief.  Thus, a 60 percent evaluation is 
warranted for the veteran's back disability for pension 
purposes.

As mentioned above a veteran who does not have a combined 100 
percent schedular evaluation may establish permanent and 
total disability for pension purposes, if he has a lifetime 
impairment precluding him from securing and following 
substantial gainful employment.  The Board notes that the 
veteran has post traumatic low back dysfunction.  Based on a 
written statement from Dr. Arthur H. Vincent dated in October 
1992, the Board will concede that the veteran's post 
traumatic low back dysfunction is a disability that presents 
a lifetime impairment precluding him from securing and 
following substantial gainful employment.  The Board also 
finds that the evidence of record shows the veteran's 
disability is permanent within the meaning of 38 C.F.R. 
§ 4.15 (1999).  As the veteran has a lifetime impairment 
precluding him from securing and following substantial 
gainful employment, the Board concludes that the veteran 
meets the disability requirement for non-service-connected 
pension.


ORDER

Entitlement to non-service connected pension is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

